Name: Commission Directive 1999/8/EC of 18 February 1999 amending Council Directive 66/402/EEC on the marketing of cereal seed
 Type: Directive
 Subject Matter: marketing;  means of agricultural production;  plant product
 Date Published: 1999-02-26

 Avis juridique important|31999L0008Commission Directive 1999/8/EC of 18 February 1999 amending Council Directive 66/402/EEC on the marketing of cereal seed Official Journal L 050 , 26/02/1999 P. 0026 - 0026COMMISSION DIRECTIVE 1999/8/EC of 18 February 1999 amending Council Directive 66/402/EEC on the marketing of cereal seedTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed (1), as last amended by Council Directive 98/96/EC (2), and in particular Article 21(a) thereof,Whereas, in the case of triticale seed intended for marketing in their own territory, Member States may reduce to 80 % the minimum germination required under Annex II;Whereas this possibility will be no longer granted from 1 February 2000, pursuant to the abovementioned Directive;Whereas, according to present scientific and technical knowledge, it appears difficult to produce in the Community seed of triticale with a germination capacity equal to that required under Annex II;Whereas, in the light of the development of scientific and technical knowledge it is appropriate to reduce the minimum germination capacity of pure seed to 80 %;Whereas the measures provided in this Directive are in accordance with the opinion of the Standing Committee on seeds and propagating material for agriculture, horticulture and forestry,HAS ADOPTED THIS DIRECTIVE:Article 1 Section (2)(A) of Annex II to Directive 66/402/EEC is amended as follows: In the case of triticosecale the figures '85` in the column 2 shall be replaced by '80`.Article 2 1. Member States shall bring into force the laws, regulations or administrative provisions necessary to comply with the provisions of this Directive by 1 February 2000 at the latest. They shall forthwith inform the Commission thereof.When Member States adopt these provisions, these shall contain a reference to this Directive or shall be accompanied by such reference at the time of their official publication. The procedure for such reference shall be adopted by Member States.2. Member States shall communicate to the Commission the provisions of national law which they adopt in the field covered by this Directive.Article 3 This Directive is addressed to the Member States.Done at Brussels, 18 February 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ 125, 11. 7. 1966, p. 2039/66.(2) OJ L 25, 1. 2. 1999, p. 27.